Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed February 10, 2021.  Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (2009/0058663) in combination with Lerzer et al (2012/0135696), Perkins et al (2018/0132748) and Rezayat (10,254,265).  The entire references should be considered.  The cited portions are .
Regarding claim 1, Joshi teaches the claimed housing in Figure 3.  Since the sensor is attached to the housing via a connector it at least suggests an aperture.  The claimed power source is shown as item 1.  While it is not mounted within the housing, it would have been obvious to integrate the battery within if there is no need to swap a battery. The claimed electronics is shown as item 2 with the wireless communication component shown as the radio module.  Figure 3 of Joshi and paragraph 77 describes the function of sensor operation.  While the term raw data is not used, what is transmitted is clearly taught or suggested as raw data.  In Figure 3, there is no teaching that the microcontroller does any processing of the data. Paragraph 77 teaches the base station (item 26) samples sensor data for logging and further transmission.  Thus, what is transmitted via the sampling to the base station is raw data.  While the sensory data may be compressed and sent as packets, this is still considered raw data.  Claims are given their broadest reasonable interpretation in view of the specification and there is no specific definition of raw data that would be contrary to this teaching. Almost all transmitted data may be packetized with additional information or compressed data, however, the data is still considered raw since that is recovered at the receiving end is the actual data from the sensor itself.
Joshi does not teach the claimed firmware or the communications port.  Lerzer teaches the management of data transmission rate to reduce power requirements in transmission devices.  Lerzer teaches at least a transmission control unit (item 311) that may be implemented in hardware or software.  See at least paragraphs 66-70.  The claimed microprocessor with firmware is considered a hardware implementation. It would have been obvious to modify Joshi with Lerzer to create a system that may operate with a lower power source.  Since Joshi teaches a 
The prior cited references do not teach an energy harvesting device or a sensor module having a volume less than 2 cubic inches.  It is noted that applicant’s disclosure does not provide an details on the energy harvesting device or the small size.  It is presumed that these facts would be known to a person of ordinary skill in the art.  Rezayat (a modular sensor) teaches an energy harvesting device in the form of a solar cell and that the size of the sensor may fit on a grape.  Thus, the size of the modular sensor could be below 2 cubic inches.  It would have been obvious to create a modular sensor with the claimed parameters as taught by the reference.  The components and miniaturization of the sensor would be dependent on the particular application sought and the features desired. 
Regarding claim 2, see Figure 7 of Perkins.  The computer is an external device that may receive sensory data.  A computer is also capable of wireless reception of data via a Bluetooth or Wi-Fi link.  Thus, the computer may be considered the external device.  Joshi shows raw data being transmitted wirelessly.  Thus, it would have been obvious to use a wired connection to 
Regarding claims 3-4, See Figure 7, the computer may be considered another external device.  It would have been obvious that the data may be used for any conventional purpose including maintenance.  Further, any type of data may be sent in a wire harness, that would include raw data as taught by Joshi.
Regarding claim 5, since the wireless communications component is located within the housing, it would have been obvious to have it fixed to the housing to prevent the component from moving.
Regarding claim 6, a USB port is a conventional connector for a dongle.  Since Perkins shows a usb port, it would have been obvious that any conventional device may be connected to the port including a dongle to add the function of communications.
Regarding claim 7, a dongle provides wireless communications.  It would have been obvious to add a removable dongle to provide wireless communications by making the component separate instead of integral to the electronics inside the housing.
Regarding claim 8, a usb port is a communication port that is able to accommodate a wire harness as well as a dongle.
Regarding claims 9-10, Joshi shows a main body.  It would have been obvious that that the main body be of any suitable size and shape since the shape is not critical to the invention and would constitute a design choice.  Alternatively, the shape of the body may be adapted for the particular use of the modular sensor.  Such adaptation would be known to an artisan of ordinary skill in the art.

Regarding claim 13, the Examiner gives Official notice that a piezo-electric device mounted on a cantilevered board is a conventional energy harvesting device to generate power from vibration and movement.  It would have been obvious to use a conventional means for its known function.  This limitation is now considered admitted prior art.
Regarding claim 14, the communications connector in Perkins is a USB.
Regarding claim 15, Joshi teaches various sensors including thermal and optical.
Regarding claim 16, Joshi teaches Bluetooth communication and thus suggests the same type of module.
Regarding claim 17, Perkins teaches that the sensor sends a code to the main unit to affect the interpretation of data from the sensor.  One of ordinary skill in the art would be aware that sensors need to be calibrated from accuracy and different types of sensors requires different calibration.  Thus, it would have been obvious that the code sent from the sensor would include information for calibration purposes.
Regarding claim 18, while Perkins does not teach an RFID tag, it is well known that tags are used for identifying the items attached to the tag.  It would have been obvious to substitute an RFID tag for the mechanism for providing the code since they perform the same function.
Regarding claim 19, one of ordinary skill in the art would recognize the purpose of telemetry.  Such purposes include logging the data and making computations from the data to determine abnormal conditions.  It would have been obvious to send the data for conventional 
Regarding claim 20, it has been shown that where the power source is a battery the rate of transmission may be adjusted to ensure that transmission does not exceed the capacity of the battery.  One of ordinary skill in the art would be aware of designing a system that works within the power available.  Thus, it would have been obvious to select a rate of transmission where the average power consumption  would not exceed the output of the energy harvesting device to ensure proper operation as suggested by the reference.
Response to Remarks
The rejections with respect to claim 21 have been withdrawn since the claim has been cancelled.   The claims have been amended to include an energy harvesting device and a small size.  No details with respect to the energy harvesting device is disclosed and applicant has not provided particular details on how the small size is achieved.  It is thus considered obvious that modular sensor components may easily be miniaturized to the extent claimed.  The rejections have been modified to include the Rezayat reference which teaches a solar cell as a power source.  Since another reference has been cited to show a processor changing transmission speed to require less power, it would have been obvious that the same technique may be employed if the power source is a solar cell which is considered a power harvesting device.  Further, Rezayat teaches that the modular sensor may fit on a grape which shows that extreme miniaturization is possible.  Further, while not applied, Levinson teaches an integrated structure for a modular sensor with integrated solar cell to power the device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levinson teaches a modular sensor with a solar cell or a variety of power sources to .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



March 17, 2021